     Case 2:18-cv-00034-TLN-CKD Document 118 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND LEE GOINS,                                No. 2:18-cv-0034 TLN CKD P
12                      Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   A. DIMACULANGAN, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. There are two motions for summary judgment before the court. On May 25,

19   2021, plaintiff was granted until July 12, 2021 to file his responses to the motions and was

20   warned that failure to respond by July 12, 2021 would result in a recommendation that this action

21   be dismissed without prejudice. Plaintiff has not filed his responses.

22          For the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be

23   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
                                                       1
     Case 2:18-cv-00034-TLN-CKD Document 118 Filed 07/23/21 Page 2 of 2


 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: July 23, 2021
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     goin0034.46fr
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
